ROSS, Circuit Judge
(dissenting). I am unable to agree that after the sale under and by virtue of the judgment in which O’Rourke’s attachment lien was merged any part of that lien continued to exist upon the property in question to serve as a “subsequently” acquired lien upon which he could base a right to redeem the property; and, as a matter of course, if he was without such right, the attempted redemptions from and through, him were unavailing. There was but one writ of attachment sued out, but one levy made, and the inchoate lien thus secured was, in my judgment, entirety' merged in the judgment entered in favor of O’Rourke. No' authority for splitting up such a lien has been shown, and if, as I *820think, none exists, the entire lien was necessarily merged in .the judgment, and was exhausted by the sale of the property to satisfy it, just as the foreclosure and sale of mortgaged premises for a part of the mortgage debt exhausts the lien of the mortgage. See Curtis v. Cutler, 22 C. C. A. 16, 76 Fed. 16, 37 L. R. A. 737. I think the cases are analogous.